 Case 5:20-mj-00004-JPM Document 1-1 Filed 01/24/20 Page 1 of 3 PageID #: 2



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

v.                                                    Criminal Case No.:    ~.   ~     y~y~   -




TODD MICHAEL HENSLEY,

                Defendant.

 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

         I, William M. Lemon, being duly sworn, depose and states as follows:

     1. During the months of December 2019 and January 2020, the Marshall County Drug Task

         Force learned of a crystal methamphetamine “ice” distributor, TODD MICHAEL

         HENSLEY, from Anderson, South Carolina, that wished to expand his drug distribution

         operation into the Northern District of West Virginia.

     2. Through investigation, a confidential informant (CI) was developed that had access to

        HENLSEY.

     3. On January 22, 2020, HENSLEY communicated with the CI via text message. In those

        text messages, HENSLEY stated he just purchased methamphetamine for $10,000.00 from

        what he described as a “cartel guy. In addition, HENSLEY sent a digital photograph of

        approximately three pounds of methamphetamine that appeared to be sitting on his lap.

     4. On January 23, 2020, a ruse was used by Task Force Officers which caused HENSLEY to

        travel from his home in Anderson, South Carolina, to the Northern District of West

        Virginia with approximately three pounds of methamphetamine.

     5. Based, in part, on the above information, a federal anticipatory search warrant was granted

        for HENSLEY and his vehicle to be executed when HENSLEY arrived in the Northern

        District of West Virginia.
Case 5:20-mj-00004-JPM Document 1-1 Filed 01/24/20 Page 2 of 3 PageID #: 3



  6. On January 23, 2020, at approximately 4:24pm, HENSLEY arrived at 30 Dorsey Street,

     Moundsville, Marshall County, within the Northern District of West Virginia, intending to

     meet with a female. HENSLEY was quickly detained by Task Force and uniform officers

     at the Dorsey Street address. A K-9 “open air” sniff was deployed around HENSLEY’s

     vehicle with a positive indication of narcotics.

  7. A search of HENSLEY’s vehicle yielded approximately three pounds of suspected

     methamphetamine.      A Glock semi-automatic pistol, together with extended firearm

     magazines, was in plain view within HENSLEY’s vehicle located at the driver’s seat.

  8. The suspected methamphetamine was field tested and yielded a positive result for

     methamphetamine, a schedule II controlled substance.

  9. HENSLEY was taken into custody and provided Miranda rights. HENSLEY willfully and

     freely waived his Miranda rights and provided a written statement of confession as to his

     account of the facts and circumstances surrounding his transportation of methamphetamine

     from South Carolina to West Virginia with the intent to distribute the possessed

     methamphetamine within the Northern District of West Virginia.
 Case 5:20-mj-00004-JPM Document 1-1 Filed 01/24/20 Page 3 of 3 PageID #: 4



                                              OATH

       I swear and affirm under penalty of perjury that the information in this affidavit is true to

the best of my knowledge and belief.


                                                          ~\J fl1(~vvv~M
                                                      William M. Lemon
                                                      Sergeant
                                                      West Virginia State Police



Subscribed and sworn to me on this   _________    day of January, 2020.




                                             J    s Mazzone
                                                      .


                                             Un ed States Magistrate Judge
                                             Northern District of West Virginia
